Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 claims among other things “………………………wherein the electrical components include an LED on the first side in the first portion, wherein a light from the LED is provided to the first side of the second portion, and wherein the first portion includes a first opening and the second portion includes a second opening, the LED disposed adjacent the first opening.” which is not taught or fairly suggested by the prior art of record.
Claims 4-15 depend on independent claim 1.
Independent claim 16 claims among other things “A trim part for a motor vehicle, the trim part comprising: a rigid substrate; a translucent cover; and a single-layer flexible circuit board disposed between the rigid substrate and the translucent cover, ………………………… wherein the flexible substrate is folded between the first portion and the second portion such that the first portion overlays the second portion and the first side is directed outwards towards the rigid substrate and the translucent cover.” which is not taught or fairly suggested by the prior art of record.
Claims 17-19 depend on independent claim 16.
Independent claim 20 claims among other things  “A trim part for a motor vehicle, the trim part comprising: a rigid substrate; a cover formed of an at least semi-translucent material, the cover defining a portion of an exterior of the trim part; and a flexible circuit board disposed between the rigid substrate and the cover, …………………………. a light guide disposed within the first opening; an LED disposed on the first side adjacent the light guide; a second opening through the flexible substrate and disposed in the second portion; …………………………. wherein the flexible substrate is folded between the first portion and the second portion such that the first opening is aligned with the second opening and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875